Citation Nr: 1449010	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-37 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for positional vertigo.  

2.  Entitlement to service connection for migraine headaches.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to August 1980.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In October 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a rating decision in September 2013, the Veteran was denied service connection for migraine headaches.  In August 2014, the Veteran's representative expressed disagreement with the denial of service connection for migraine headaches.  No Statement of the Case (SOC) has been issued regarding this claim; accordingly, an SOC must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran maintains that he first experienced vertigo in 1995 and that his vertigo is linked to the headaches he experienced in service.  In light of the Veteran's assertion that his positional vertigo is secondary to his headaches, we find that the issue of entitlement to service connection for positional vertigo is intertwined with the issue of entitlement to service connection for migraine headaches inasmuch as a grant of service connection for headaches could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Further consideration of the claim for entitlement to service connection for positional vertigo must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Lastly, the April 2014 VA examiner did not address whether the Veteran's positional vertigo is directly related to the Veteran's active service.  An addendum opinion is needed to address whether the Veteran's positional vertigo is directly related to the Veteran's active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should furnish the Veteran a SOC as to the issue of service connection for service connection for migraine headaches.  Only if the Veteran perfects a timely appeal as to this claim by filing a Substantive Appeal, should this matter be returned to the Board for the purpose of appellate disposition.


2. The AOJ should refer the case to the VA examiner who prepared the April 2014 opinion, or another suitable examiner, if that individual is not available.  The claims folder must be made available to the examiner.  The examiner should then provide an addendum opinion, responding to the following question with detailed and complete rationale.

Is it at least as likely as not (50 percent or greater probability) that any current positional vertigo had its onset during service or otherwise is the result of an injury or other event or incident of that period of active service?

3. After completing all indicated development, the AOJ should readjudicate the claim for positional vertigo in light of all the evidence of record.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

